United States Court of Appeals
                     For the First Circuit

No. 02-1734

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    NARCISO MONTERO-MONTERO,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court issued on June 2, 2004 is amended
as follows:

     On page 7, line 6, replace "see Calderon, 127 F3d at 1339-
40" with "see United States v. Calderon, 127 F.3d 1314, 1339-40
(11th Cir. 1997)"